 Case 19-26509-JKS Doc 13-1 Filed 01/13/20 Entered 01/13/20 16:30:55                        Desc
                  Certification in support of motion Page 1 of 2




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-2(c)

 STANZIALE & STANZIALE, P.C.
 29 Northfield Avenue, Suite 201
 West Orange, New Jersey 07052-5403
 (973) 731-9393
 Attorneys for Benjamin A. Stanziale, Jr., Trustee

                                                             Case No.: 19-26509-JKS
 In Re:
                                                             Chapter 7
 Annette Sanchez,
                                                             Hearing Date: February 11, 2020
                                 Debtor.
                                                             Judge: Hon. John K. Sherwood


               CERTIFICATION OF BENJAMIN A. STANZIALE, JR. IN SUPPORT
                    OF MOTION TO DISMISS CHAPTER 7 PROCEEDING


          I, BENJAMIN A. STANZIALE, JR., being of full age do hereby certify as follows:

          1.      I am an attorney at law of the State of New Jersey, and am on the Chapter 7 Panel

Trustees for the District of New Jersey.

          2.      I make this Certification in support of a Motion to dismiss the above-referenced

Chapter 7 proceeding.

          3.      On August 27, 2019, Debtor, Annette Sanchez, (hereinafter referred to as the

“Debtor”) filed for protection pursuant to Chapter 7 Proceeding of the United States Bankruptcy

Code.

          4.      On August 28, 2019, I was appointed the Interim Trustee pursuant to 11 U.S.C. §

701(a).

          5.      At the September 26, 2019 341(a) meeting, I requested copies of Debtor’s closing
 Case 19-26509-JKS Doc 13-1 Filed 01/13/20 Entered 01/13/20 16:30:55                          Desc
                  Certification in support of motion Page 2 of 2



statement and documentation as to the disposition of any funds received.

       6.      On October 30, 2019, I sent correspondence to Debtor’s attorney requesting that

Debtor’s attorney provide me with copies of the Debtor’s closing statement and documentation as to

the disposition of any funds received. The Debtor has not provided the requested documentation.

       7.      I, therefore, respectfully request as the Chapter 7 Interim Trustee, that the case of

Debtor be dismissed for failure to cooperate with the Trustee in violation of 11 U.S.C. § 521, and for

impeding the proper administration of the case.




Dated: January 13, 2020                               /s/ Benjamin A. Stanziale, Jr.
                                                      Benjamin A. Stanziale, Jr.
